Citation Nr: 0510718	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-34 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhagic fever.  

2.  Entitlement to service connection for an eye condition, 
claimed as secondary to hemorrhagic fever.  

3.  Entitlement to service connection for a low back 
condition, claimed as secondary to hemorrhagic fever.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from November 
1963 to November 1965 and December 1965 to November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In that decision the RO denied service connection for 
hemorrhagic fever, an eye condition, a low back condition, a 
liver condition and kidney condition.  The veteran perfected 
an appeal for the denial of service connection for these 
conditions.  In March 2003 the veteran withdrew the appeal 
with respect to the claims for service connection for liver 
and kidney conditions.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence of record does not 
establish a current disability due to hemorrhagic fever in 
service.  

3.  The preponderance of the evidence of record does not 
establish an etiological relationship between the veteran's 
current eye condition and service.  

4.  The preponderance of the evidence of record does not 
establish an etiological relationship between the veteran's 
complaints of low back pain and service.  




CONCLUSIONS OF LAW

1.  Hemorrhagic fever was not incurred in or aggravated by 
service or by a service-connected disability.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, (2004).

2.  An eye condition was not incurred in or aggravated by 
service or by a service-connected disability.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


		REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in letters dated in August 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its November 2003 statement of the case (SOC), 
the RO explained the basis for the denial for service 
connection for hemorrhagic fever, an eye condition and a low 
back condition.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  


Factual Background

The veteran asserts his eye and back disabilities are related 
to contracting hemorrhagic fever while he was in service.  

The veteran's service medical records reveal that he was 
treated for epidemic hemorrhagic fever from November to 
December 1966.  In November 1966 the veteran presented with 
complaints of aching in the small part of his back extending 
to the neck and a headache.  While he was treated for 
hemorrhagic fever he also developed petechial lesions on his 
conjunctiva and soft palate.  A December 1966 clinical cover 
sheet indicates the veteran was treated for hemorrhagic 
fever, which was incurred in the line of duty; his symptoms 
improved, and he was fit for duty.  His August 1968 
separation examination noted no clinical abnormalities with 
respect to his eyes or spine, and he specifically denied 
recurrent back pain and eye trouble.  The physician summary 
at that time noted a history of hemorrhagic fever in 1966 
which was treated and had no sequelae.

Private treatment records from 1997 to 2002 note the veteran 
was treated for blurry vision and cataracts.  

Private treatment records also note complaints of back pain 
in May and September 1976, January 1985, November 1989, April 
2002, and August 2002, all diagnosed as prostatitis.  In 
October 1984 he was seen for a back sprain following lifting 
two weeks previously.  He was placed on bed rest for a week 
and told not to work during that time.  The veteran's private 
physician, Dr. S. J. C., provided an April 2004 statement 
that the veteran "has been troubled by chronic, recurrent, 
low back pain since contracting hemorrhagic fever in Korea in 
1960."  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board must account for the evidence, which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

With respect to the veteran's claim for service connection 
for hemorrhagic fever, service medical records confirm that 
the veteran was treated for hemorrhagic fever in service in 
November and December 1966.  However, this condition was 
treated and cured, with no sequelae noted on separation 
examination.  In addition, none of the medical evidence 
presented notes that the veteran currently suffers from any 
sequelae from this disease.  

In this regard, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

As the record is devoid of any disease or symptom related to 
hemorrhagic fever since he was treated and cured in 1966, 
service connection for this condition must be denied.

Turning to the veteran's claim for service connection for a 
back disability due to his hemorrhagic fever, the service 
medical records do reveal that the veteran complained of back 
pain due to his hemorrhagic fever during service.  However, 
the fever was treated successfully, and he was fit for duty 
on December 21, 1966.  For the remaining period of service of 
almost two years, there were no further complaints or 
findings relating to hemorrhagic fever or back pain.  His 
separation examination from August 1968 specifically revealed 
no sequelae from the hemorrhagic fever, the clinical 
examination of the spine was normal, and the veteran 
specifically denied recurrent back pain. 

Thereafter, the veteran's private treatment records note 
complaints of back pain since May 1976.  With one exception, 
all of these complaints of back pain noted in the medical 
records from 1976 to 2002 were diagnosed as being due to 
prostatitis.  The only exception was an October 1984 
diagnosis of backsprain following lifting.  None of the 
clinic records reveal a diagnosis of any back pathology 
related to hemorrhagic fever. 

The Board acknowledges the statement from Dr. C which states 
that the veteran has been troubled by chronic back pain since 
contracting hemorrhagic fever in Korea.  However, this report 
is clearly based upon a history provided by the veteran which 
is not supported by the contemporaneous treatment records 
that show no residual back pain in service following 
treatment from hemorrhagic fever, and which, in fact, link 
his post-service back pain since 1976 to prostatitis, and on 
one occasion, to an acute sprain due to lifting.  As such, 
Dr. C's statement, to the extent it can be construed as a 
nexus opinion, is entitled to little, if any, probative 
weight.  

Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) (appeal dismissed in part, and vacated and remanded in 
part, sub nom). Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Dr. C's statement simply notes the 
veteran's complaint of chronic back pain, but does not 
provide any diagnosis for a chronic back disorder.

Here, the preponderance of the competent evidence shows the 
veteran's post-service complaints of back pain are due to 
prostatitis, and none of the competent medical evidence links 
any diagnosed back disability to service.  Thus, service 
connection for a low back disability is denied.

With respect to the veteran's claim for service connection 
for an eye disability due to hemorrhagic fever, service 
medical records do reveal that the veteran had ocular 
symptoms during his hemorrhagic fever.  However, the fever 
was treated successfully, and he was fit for duty on December 
21, 1966.  For the remaining period of service of almost two 
years, there were no further complaints or findings relating 
to hemorrhagic fever or any eye condition.  His separation 
examination from August 1968 specifically revealed no 
sequelae from the hemorrhagic fever, the clinical examination 
of the eyes, including his vision, was normal, and the 
veteran specifically denied having eye trouble.

In addition, none of the medical evidence of record even 
suggests that his current vision problems or his prior 
cataracts are in any way related to hemorrhagic fever or any 
other event in service.  As noted above, the veteran's eyes 
were normal upon separation from service, and the first 
evidence of treatment for his eyes contained in the record is 
dated in 1997, almost 30 years after his discharge from 
service.  The absence of evidence of an eye disorder for so 
many years following service is persuasive evidence against a 
finding the his eye problems had their origin in service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Thus, the preponderance of 
the evidence is against the claim for service connection for 
his eye disorder.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for hemorrhagic fever is 
denied.  

Entitlement to service connection for an eye condition is 
denied.

Entitlement to service connection for a low back condition is 
denied.



                     
______________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


